Exhibit 10.4

 

GUARANTY AGREEMENT

THIS GUARANTY AGREEMENT (this “Guaranty”) is made as of April 30, 2019 (the
“Effective Date”), by Rodin Global Property Trust, Inc., a Maryland corporation,
having an address at 110 East 59th Street, New York, New York 10022
(“Guarantor”) in favor of Wells Fargo Bank, National Association, as Trustee for
the Registered Holders of Morgan Stanley Capital I Trust 2018-L1, Commercial
Mortgage Pass-Through Certificates, Series 2018-L1, having an address at c/o
Berkeley Point Capital LLC d/b/a Newmark Knight Frank, 7700 Wisconsin Avenue,
Suite 1100, Bethesda, Maryland 20814, Attention:  Asset Management (together
with its successors and assigns, “Lender”).

RECITALS

The following recitals are a material part of this Guaranty:

A.Lender made a loan in the principal sum of $26,550,000.00 (the “Loan”) to 3075
Loyalty Circle Owner, LLC, a Delaware limited liability company (“Borrower”), on
July 31, 2018. The Loan is evidenced by that certain Loan Agreement, dated as of
July 31, 2018 (as it may hereafter be modified, supplemented, extended, or
renewed and in effect from time to time, the “Loan Agreement”), by and between
Borrower and Cantor Commercial Real Estate Lending, L.P., a Delaware limited
partnership (“Original Lender”), as predecessor-in-interest to Lender, and that
certain Promissory Note, dated as of July 31, 2018 (as it may hereafter be
modified, supplemented, extended, or renewed and in effect from time to time,
the “Note”), in the principal amount of the Loan from Borrower to Original
Lender and is secured in part by that certain Open-End Mortgage, Assignment of
Leases and Rents, Security Agreement and Fixture Filing, dated as of July 31,
2018 (as it may hereafter be modified, supplemented, extended, or renewed and in
effect from time to time, the “Security Instrument”), encumbering Borrower’s
interest in certain property which is described on EXHIBIT A attached hereto
(the real estate, together with all improvements thereon and personal property
associated therewith, is hereinafter collectively called the “Property”). The
Loan Agreement, Note, Security Instrument, and all other documents and
instruments existing now or after the date hereof that evidence, secure or
otherwise relate to the Loan, including this Guaranty, any assignments of leases
and rents, other assignments, security agreements, financing statements, other
guaranties, indemnity agreements (including environmental indemnity agreements),
letters of credit, or escrow/holdback or similar agreements or arrangements,
together with all amendments, modifications, substitutions or replacements
thereof, are sometimes herein collectively referred to as the “Loan Documents”
or individually as a “Loan Document.” The Loan Documents are hereby incorporated
by this reference as if fully set forth in this Guaranty.

B.Guarantor is executing and delivering this Guaranty as of the Effective Date
as a replacement guarantor in accordance with Section 5.2.10(b) of the Loan
Agreement, and Guarantor is assuming all of the liabilities and obligations
under this Guaranty which are first arising on or after the Effective Date.

C.Guarantor has a significant financial interest in Lender’s continuance of the
Loan to Borrower, and will realize significant financial benefit from the Loan.

D.Lender has required that Guarantor guaranty to Lender the payment of the
Liabilities (as such term is defined in Section 2.1 hereof).

E.Lender is unwilling to continue to make the Loan to Borrower absent this
Guaranty.

AGREEMENT

In consideration of Lender’s agreement to make the Loan to Borrower and other
good and valuable consideration, the receipt and legal sufficiency of which is
hereby acknowledged, Guarantor hereby states and agrees as follows:

 

--------------------------------------------------------------------------------

 

1.Request to Make Loan. Guarantor hereby requests that Lender continue to make
the Loan to Borrower and that Lender extend credit and give financial
accommodations to Borrower, as Borrower may desire and as Lender may grant, from
time to time, whether to the Borrower alone or to the Borrower and others, and
specifically to continue to make the Loan described in the Loan Documents.

2.Guaranty of Liabilities.

2.1Guarantor hereby absolutely and unconditionally guarantees full and punctual
payment and performance when due of the following (collectively, the
“Liabilities”):

(a)all amounts that shall become due and owing to Lender at any time by virtue
of or arising out of any of the acts, omissions, circumstances or conditions
included in any of the Nonrecourse Carve-Outs (as hereinafter defined),
including all renewals or extensions of any amount owing or obligation under the
Nonrecourse Carve-Outs, all liability under the Nonrecourse Carve-Outs whether
arising under the original Loan or any extension, modification, future advance,
increase, amendment or modification thereof, interest due on amounts owing under
the Nonrecourse Carve-Outs at the Default Rate specified in the Note, all
expenses, including attorneys’ fees, incurred by Lender in connection with the
enforcement of any of Lender’s rights under this Guaranty and all Administration
and Enforcement Expenses (as hereinafter defined), to the extent the same relate
to amounts or obligations owing under the Nonrecourse Carve-Outs (the foregoing
are sometimes hereinafter collectively referred to as the “Nonrecourse Carve-Out
Liabilities”). As used herein, the term “Nonrecourse Carve Outs” means any loss,
damage, cost, expense or liability incurred by Lender (including reasonable
attorneys’ fees and court costs), but excluding consequential, special, punitive
and exemplary damages, arising out of or in connection with any of the
following:

(i)fraud or intentional misrepresentation by Borrower, Guarantor or any
Affiliate of the foregoing in connection with the Loan;

(ii)any material amendment, modification or termination by Borrower of any of
the REA, TIF Agreement and/or CRA Agreement, without Lender’s prior written
consent, such consent not to be unreasonably withheld; or

(iii)Intentionally omitted.

2

 

--------------------------------------------------------------------------------

 

(b)(i) all payments due under the Note, including the repayment of all
additional advances of any kind that may be made by Lender to Borrower, whether
at stated maturity, by acceleration or otherwise, (ii) any and all renewals or
extensions of any such item of indebtedness or obligation or any part thereof;
(iii) all obligations and indebtedness of any kind or nature arising under any
of the Loan Documents; (iv) any future advances that may be made by Lender
related to the Loan or the Property, whether made to protect the security or
otherwise, and whether or not evidenced by additional promissory notes or other
evidences of indebtedness; (v) all interest due on all of the same; (vi) all
expenses, including attorney’s fees, incurred by Lender in connection with the
enforcement of Lender’s rights under this Guaranty and all Administration and
Enforcement Expenses in each case if and only if (A) (i) Borrower or any
Principal files a voluntary petition under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law; (ii) there is the filing of an
involuntary petition against Borrower or any Principal (other than by Lender or
an Affiliate of Lender) under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law in which Borrower or any Principal or Guarantor
colludes with, or otherwise assists such Person, or solicits or causes to be
solicited petitioning creditors for any involuntary petition against Borrower or
any Principal from any Person; (iii) Borrower or any Principal files an answer
consenting to or joining in any involuntary petition filed against it by any
other Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law, other than at the request of Lender; (iv) Borrower or any
Principal consents to or joins in an application for the appointment of a
custodian, receiver, trustee, or examiner for Borrower or any Principal or any
portion of the Property, other than at the request of Lender; (v) Borrower or
any Principal makes an assignment for the benefit of creditors, or admits in
writing in any insolvency or bankruptcy proceeding, its insolvency or inability
to pay its debts as they become due, other than at the request of Lender (unless
failure to make such admission would be a violation of law, or in the context of
required financial reporting or settlement discussions with Lender); (B)
[intentionally omitted]; (C) [intentionally omitted]; (D) if Borrower or any
Principal fails to obtain Lender’s prior written consent (to extent such consent
is required) to the granting of any (X) (a) voluntary mortgage, deed of trust,
or security interest, on, or (b) assignment or pledge of, Borrower’s interest in
all or any portion of the Property, or (Y) pledge of any direct and/or indirect
controlling ownership or beneficial interest in Borrower, Guarantor or the
Property, except in each case, to the extent expressly permitted by the Loan
Documents; or (E) Borrower fails to obtain Lender’s prior written consent (to
the extent such consent is required) to Borrower’s voluntary conveyance of its
fee title to all or any portion of the real property comprising part of the
Property, or any conveyance by Sponsor or any Affiliate of its direct or
indirect interest in Borrower, in each case, in violation of the terms of the
Loan Agreement.

(c)Notwithstanding anything to the contrary in the Loan Agreement, this Guaranty
or any of the other Loan Documents, Guarantor shall have no liability under
clauses (b)(D) or (E) full springing recourse provisions of this Section 2.1,
where the circumstance, event or condition that could otherwise give rise to
liability thereunder, is directly and to the extent attributable to one or more
of the following: (i) insufficient Rents from the Property; (ii) Borrower’s lack
of access to revenue from the Property as a result of Lender’s exercise of its
remedies with respect to Property cash flow, or otherwise with respect to
collateral securing the Loan; (iii) the insolvency of Borrower or negative cash
flow from the Property and/or the actual or constructive admission of the same
by any means in any context; (iv) the payment of Borrower’s debts and
obligations as they become due and payable from equity contributions; (v)
failure to pay the Loan or other obligations of Borrower to Lender, as a result
of (i) or (ii) or (iii) above of this Section 2.1(c); or (vi) an Event of
Default resulting from Transfer undertaken by Borrower or any other Person
which, but for the provision of any required notice or documentation to Lender,
the Rating Agencies or other Person as required hereby, would be permitted under
the Loan Agreement, provided such notice or documentation is subsequently
provided to Lender within five (5) Business Days after notice by Lender to
Borrower (provided further that Borrower shall be required to reimburse Lender
any actual, out-of-pocket expenses incurred in connection with such Transfer).

3

 

--------------------------------------------------------------------------------

 

(d)Notwithstanding anything to the contrary contained herein, in the Loan
Agreement, in any of the other Loan Documents, or in any other instruments,
certificates, documents or agreements executed in connection with the Loan
(collectively, the “Relevant Documents”), no recourse under or upon any
obligation, representation, warranty, promise or other matter whatsoever shall
be had against any of the direct or indirect constituent members, partners,
shareholders, trustees, other beneficial interest holders, or affiliates of
Borrower, Principal, Guarantor, Sponsor or any other direct or indirect
partners, shareholders, members, trustees, other beneficial interest holders,
officers, directors, employees, agents and representatives of such Persons
(collectively, the “Non-Recourse Parties”), and Lender expressly waives and
releases, on behalf of itself and its successors and assigns, all right to
assert any liability whatsoever under or with respect to the Relevant Documents
against, or to satisfy any claim or obligation arising thereunder against, any
of such Non-Recourse Parties or out of any of their assets, provided, however,
the foregoing shall not apply to the obligations of Guarantor (or any successor
guarantor) under the Loan Documents to which it is a party.

(e)Nothing herein shall be deemed to constitute a waiver by Lender of any right
Lender may have under Sections 506(a), 506(b), 1111(b) or any other provision of
the Bankruptcy Code to file a claim for the full amount of the Debt or to
require that all collateral shall continue to secure all of the Debt.

2.2Upon the request of Lender, Guarantor shall immediately pay or perform the
Liabilities when they or any of them become due or are to be paid or performed
under the term of any of the Loan Documents. Any amounts received by Lender from
any sources and applied by Lender towards the payment of the Liabilities shall
be applied in such order of application as Lender may from time to time elect.
All Liabilities shall conclusively be presumed to have been created, extended,
contracted, or incurred by Lender in reliance upon this Guaranty and all
dealings between Borrower and Lender shall likewise be presumed to be in
reliance upon this Guaranty.

2.3The provisions of Sections 9.3(e) of the Loan Agreement are incorporated by
reference herein.

2.4 For the purpose of this Guaranty, “Administration and Enforcement Expenses”
shall mean all fees and expenses incurred at any time or from time to time by
Lender, including legal (whether for the purpose of advice (except for advice
obtained by Lender from its legal counsel that does not concern any request made
by Borrower or any potential or actual Event of Default), negotiation,
documentation, defense, enforcement or otherwise), accounting, financial
advisory, auditing, rating agency, appraisal, valuation, title or title
insurance, engineering, environmental, collection agency, or other expert or
consulting or similar services, in connection with: (a) the origination of the
Loan, including the negotiation and preparation of the Loan Documents and any
amendments or modifications of the Loan or the Loan Documents, whether or not
consummated; (b) the administration, servicing or enforcement of the Loan or the
Loan Documents, including any request for interpretation or modification of the
Loan Documents or any matter related to the Loan or the servicing thereof (which
shall include the consideration of any requests for consents, waivers,
modifications, approvals, lease reviews or similar matters and any proposed
transfer of the Property or any interest therein), (c) any litigation, contest,
dispute, suit, arbitration, mediation, proceeding or action (whether instituted
by or against Lender, including actions brought by or on behalf of Borrower or
Borrower’s bankruptcy estate or any indemnitor or guarantor of the Loan or any
other person) in any way relating to the Loan or the Loan Documents including in
connection with any bankruptcy, reorganization, insolvency, or receivership
proceeding; (d) any attempt to enforce any rights of Lender against Borrower or
any other person that may be obligated to Lender by virtue of any Loan Document
or otherwise whether or not litigation is commenced in pursuance of such rights;
and (e) protection, enforcement against, or liquidation of the Property or any
other collateral for the Loan, including any attempt to inspect, verify,
preserve, restore, collect, sell, liquidate or otherwise dispose of or realize
upon the Loan, the Property or any other collateral for the Loan. Provided no
Event of Default has occurred, fees and expenses related solely to origination
and administration of the Loan shall be limited to reasonable fees and expenses,
but charges of rating agencies, governmental entities or other third parties
that are outside of the control of Lender shall not be subject to the
reasonableness standard.

4

 

--------------------------------------------------------------------------------

 

3.Additional Advances, Renewals, Extensions and Releases. Guarantor hereby
agrees and consents that, without notice to or further consent by Guarantor,
Lender may make additional advances with respect to the Loan or the Property,
and the obligations of Borrower or any other party in connection with the Loan
may be renewed, extended, modified, accelerated or released by Lender as Lender
may deem advisable, and any collateral the Lender may hold or in which the
Lender may have an interest may be exchanged, sold, released or surrendered by
it, as it may deem advisable, without impairing or affecting the obligations of
Guarantor hereunder in any way whatsoever.

4.Waivers.

4.1Guarantor hereby waives each of the following except as may be expressly
prohibited by applicable law: (a) any and all notice of the acceptance of this
Guaranty or of the creation, renewal or accrual of any Liabilities or the Debt,
present or future (including any additional advances made by Lender under the
Loan Documents); (b) the reliance of Lender upon this Guaranty; (c) notice of
the existence or creation of any Loan Document or of any of the Liabilities or
the Debt; (d) protest, presentment, demand for payment, notice of default or
nonpayment, notice of dishonor to or upon Guarantor, Borrower or any other party
liable for any of the Liabilities or the Debt; (e) any and all other notices or
formalities to which Guarantor may otherwise be entitled, including notice of
Lender’s granting the Borrower any indulgences or extensions of time on the
payment of any Liabilities or the Debt; and (f) promptness in making any claim
or demand hereunder.

4.2No delay or failure on the part of Lender in the exercise of any right or
remedy against either Borrower or Guarantor shall operate as a waiver thereof,
and no single or partial exercise by Lender of any right or remedy herein shall
preclude other or further exercise thereof or of any other right or remedy
whether contained herein or in the Note or any of the other Loan Documents. No
action of Lender permitted hereunder shall in any way impair or affect this
Guaranty.

4.3Guarantor acknowledges and agrees that Guarantor shall be and remain
absolutely and unconditionally liable for the full amount of all Liabilities
notwithstanding any of the following, and Guarantor waives any defense or
counterclaims to which Guarantor may be entitled, based upon any of the
following, in any proceeding (without prejudice to assert the same in a separate
cause of action at a later time):

(a)Any or all of the Liabilities being or hereafter becoming invalid or
otherwise unenforceable for any reason whatsoever or being or hereafter becoming
released or discharged, in whole or in part, whether pursuant to a proceeding
under any bankruptcy or insolvency laws or otherwise; or

(b)Lender failing or delaying to properly perfect or continue the perfection of
any security interest or lien on any property which secures any of the
Liabilities, or to protect the property covered by such security interest or
enforce its rights respecting such property or security interest; or

(c)Lender failing to give notice of any disposition of any property serving as
collateral for any Liabilities or failing to dispose of such collateral in a
commercially reasonable manner; or

(d)Any other circumstance that might otherwise constitute a defense other than
payment in full of the Liabilities.

5.Guaranty of Payment. Guarantor agrees that Guarantor’s liability hereunder is
primary, absolute and unconditional without regard to the liability of any other
party. This Guaranty shall be construed as an absolute, irrevocable and
unconditional guaranty of payment and performance (and not a guaranty of
collection), without regard to the validity, regularity or enforceability of any
of the Liabilities.

5

 

--------------------------------------------------------------------------------

 

6.Guaranty Effective Regardless of Collateral. This Guaranty is made and shall
continue as to any and all Liabilities without regard to any liens or security
interests in any collateral, the validity, effectiveness or enforceability of
such liens or security interests, or the existence or validity of any other
guaranties or rights of Lender against any other obligors. Any and all such
collateral, security, guaranties and rights against other obligors, if any, may
from time to time without notice to or consent of Guarantor, be granted, sold,
released, surrendered, exchanged, settled, compromised, waived, subordinated or
modified, with or without consideration, on such terms or conditions as may be
acceptable to Lender, without in any manner affecting or impairing the
liabilities of Guarantor. Without limiting the generality of the foregoing, it
is acknowledged that Guarantor’s liability hereunder shall survive any
foreclosure proceeding, any foreclosure sale, any delivery of a deed in lieu of
foreclosure, and any release of record of the Security Instrument.

7.Additional Credit. Credit or financial accommodation may be granted or
continued from time to time by Lender to Borrower regardless of Borrower’s
financial or other condition at the time of any such grant or continuation,
without notice to or the consent of Guarantor and without affecting Guarantor’s
obligations hereunder. Lender shall have no obligation to disclose or discuss
with Guarantor its assessment of the financial condition of Borrower.

8.Rescission of Payments. If at any time payment of any of the Liabilities or
any part thereof is rescinded or must otherwise be restored or returned by
Lender upon the insolvency, bankruptcy or reorganization of Borrower or under
any other circumstances whatsoever, this Guaranty shall, upon such rescission,
restoration or return, continue to be effective or shall (if previously
terminated) be reinstated, as the case may be, as if such payment had not been
made.

9.Additional Waivers. So long as any portion of the Liabilities or Debt remains
unpaid or any portion of the Liabilities or Debt (or any security therefor) that
has been paid to Lender remains subject to invalidation, reversal or avoidance
as a preference, fraudulent transfer or for any other reason whatsoever (whether
under bankruptcy or non-bankruptcy law) to being set aside or required to be
repaid to Borrower as a debtor in possession or to any trustee in bankruptcy,
Guarantor irrevocably waives (a) any rights which it may acquire against
Borrower by way of subrogation under this Guaranty or by virtue of any payment
made hereunder (whether contractual, under the Bankruptcy Code or similar state
or federal statute, under common law, or otherwise), (b) all contractual, common
law, statutory or other rights of reimbursement, contribution, exoneration or
indemnity (or any similar right) from or against Borrower that may have arisen
in connection with this Guaranty, (c) any right to participate in any way in the
Loan Documents or in the right, title and interest in any collateral securing
the payment of Borrower’s obligations to Lender, and (d) all rights, remedies
and claims relating to any of the foregoing. If any amount is paid to Guarantor
on account of subrogation rights or otherwise, when an obligation hereunder is
due and payable, such amount shall be held in trust for its benefit and shall
forthwith be paid to Lender to be applied to the Debt, whether matured or
unmatured, in such order as Lender shall determine.

10.Independent Obligations. The obligations of Guarantor are independent of the
obligations of Borrower, and a separate action or actions for payment, damages
or performance may be brought and prosecuted against Guarantor, whether or not
an action is brought against Borrower or the security for Borrower’s
obligations, and whether or not Borrower is joined in any such action or
actions. Guarantor expressly waives any requirement that Lender institute suit
against Borrower or any other persons, or exercise or exhaust its remedies or
rights against Borrower or against any other person, other guarantor, or other
collateral securing all or any part of the Liabilities, prior to enforcing any
rights Lender has under this Guaranty or otherwise. Lender may pursue all or any
such remedies at one or more different times without in any way impairing its
rights or remedies hereunder. Guarantor hereby further waives the benefit of any
statute of limitations affecting its liability hereunder or the enforcement
hereof. If there shall be more than one guarantor with respect to any of the
Liabilities, then the obligations of each such guarantor shall be joint and
several.

6

 

--------------------------------------------------------------------------------

 

11.Subordination of Indebtedness of Borrower to Guarantor. Any indebtedness of
Borrower to Guarantor now or hereafter existing is hereby subordinated to the
prior payment in full of the Liabilities. Guarantor agrees that following the
occurrence and during the continuance of an Event of Default, until the
Liabilities and Debt have been paid in full, Guarantor will not seek, accept or
retain for Guarantor’s own account, any payment (whether for principal,
interest, or otherwise) from Borrower for or on account of such subordinated
debt. Following the occurrence and during the continuance of an Event of
Default, any payments to Guarantor on account of such subordinated debt shall be
collected and received by Guarantor in trust for Lender and shall be paid over
to Lender on account of the Liabilities or Debt, as Lender determines in its
discretion, without impairing or releasing the obligations of Guarantor
hereunder. Guarantor hereby unconditionally and irrevocably agrees that (a)
Guarantor will not at any time while the Liabilities remain unpaid, assert
against Borrower (or Borrower’s estate in the event that Borrower becomes the
subject of any case or proceeding under any federal or state bankruptcy or
insolvency laws) any right or claim to indemnification, reimbursement,
contribution or payment for or with respect to any and all amounts Guarantor may
pay or be obligated to pay Lender, including the Liabilities, and any and all
obligations which Guarantor may perform, satisfy or discharge, under or with
respect to the Guaranty, and (b) Guarantor subordinates to the Debt all such
rights and claims to indemnification, reimbursement, contribution or payment
that Guarantor may have now or at any time against Borrower (or Borrower’s
estate in the event that Borrower becomes the subject of any case or proceeding
under any federal or state bankruptcy or insolvency laws). . Notwithstanding
anything to the contrary contained in this Section 11, provided no Event of
Default has occurred and is continuing, Guarantor shall not be prohibited from
receiving normal distributions made by Borrower to its members made in the
ordinary course of Borrower’s business and in accordance with the terms and
provisions of the Loan Documents.

12.Claims in Bankruptcy. Guarantor shall file all claims against Borrower in any
bankruptcy or other proceeding in which the filing of claims is required by law
upon any indebtedness of Borrower to Guarantor and will assign to Lender all
right of Guarantor thereunder, to the extent of any Liabilities hereunder.
Guarantor hereby irrevocably appoints Lender its attorney-in-fact, which
appointment is coupled with an interest, to file any such claim that Guarantor
may fail to file, in the name of Guarantor or, in Lender’s discretion, to assign
the claim and to cause proof of claim to be filed in the name of Lender’s
nominee, to the extent of any Liabilities hereunder. In all such cases, whether
in administration, bankruptcy or otherwise, the person or persons authorized to
pay such claim shall pay to Lender the full amount thereof, to the extent of any
Liabilities hereunder, and, to the full extent necessary for that purpose,
Guarantor hereby assigns to Lender all of Guarantor’s rights to any such
payments or distributions to which Guarantor would otherwise be entitled, to the
extent of any Liabilities hereunder.

13.Guarantor’s Representations and Warranties. Guarantor represents, warrants
and covenants to and with Lender that:

13.1 As of the Effective Date, there is no action or proceeding pending or, to
the knowledge of Guarantor, threatened against Guarantor before any court or
administrative agency which would reasonably be expected to result in any
material adverse change in the business or financial condition of Guarantor or
in the property of Guarantor;

13.2 As of the Effective Date, Guarantor has filed all Federal and state income
tax returns which Guarantor has been required to file, and has paid all taxes as
shown on said returns and on all assessments received by Guarantor to the extent
that such taxes have become due;

13.3 As of the Effective Date, neither the execution nor delivery of this
Guaranty nor fulfillment of nor compliance with the terms and provisions hereof
will conflict with, or result in a breach of the terms, conditions or provisions
of, or constitute a default under, or result in the creation of any lien, charge
or encumbrance upon any property or assets of Guarantor under any agreement or
instrument to which Guarantor is now a party or by which Guarantor may be bound;

13.4 This Guaranty is a valid and legally binding agreement of Guarantor and is
enforceable against Guarantor in accordance with its terms;

13.5 Guarantor has either (i) examined the Loan Documents or (ii) has had an
opportunity to examine the Loan Documents and has waived the right to examine
them; and

7

 

--------------------------------------------------------------------------------

 

13.6 Guarantor has the full power, authority, and legal right to execute and
deliver this Guaranty. If Guarantor is not an individual, (i) Guarantor is duly
organized, validly existing and in good standing under the laws of the state of
its formation, and (ii) the execution, delivery and performance of this Guaranty
by Guarantor has been duly and validly authorized and the person(s) signing this
Guaranty on Guarantor’s behalf has been validly authorized and directed to sign
this Guaranty.

14.Notice of Litigation. Guarantor shall promptly give Lender notice of all
litigation or proceedings before any court or Governmental Authority affecting
Guarantor or its property, except litigation or proceedings which, if adversely
determined, would not have a material adverse effect on the financial condition
or operations of Guarantor or its ability to perform any of its obligations
hereunder.

15.Access to Records. Guarantor shall give Lender and its representatives access
to, and permit Lender and such representatives to examine, copy or make extracts
from, any and all books, records and documents in the possession of Guarantor
relating to the performance of Guarantor’s obligations hereunder and under any
of the Loan Documents, during the continuance of an Event of Default under the
Loan Agreement, during normal business hours, upon not less than two (2)
Business Days prior written notice. If Guarantor is not an individual, Guarantor
shall continuously maintain its existence and shall not dissolve or permit its
dissolution.

16.Assignment by Lender. In connection with any sale, assignment or transfer of
the Loan in accordance with the terms of the Loan Agreement, Lender may sell,
assign or transfer this Guaranty and all or any of its rights, privileges,
interests and remedies hereunder to any other person or entity whatsoever
without notice to or consent by Guarantor, and in such event the assignee shall
be entitled to the benefits of this Guaranty and to exercise all rights,
interests and remedies as fully as Lender.

17.Termination. This Guaranty shall terminate only when all of the Liabilities
and the Debt have been paid in full, including all interest thereon, late
charges and other charges and fees included within the Liabilities and the Debt.
When the conditions described above have been fully met, Lender will, upon
request, furnish to Guarantor a written cancellation of this Guaranty.

18.Notices. All notices, consents, approvals and requests required or permitted
hereunder shall be given in writing and shall be effective for all purposes if
hand delivered or sent by (a) certified or registered United States mail,
postage prepaid, return receipt requested or (b) expedited prepaid delivery
service, either commercial or United States Postal Service, with proof of
attempted delivery, or (c) by telecopier (with answer back acknowledged),
addressed as follows (or at such other address and Person as shall be designated
from time to time by any party hereto, as the case may be, in a written notice
to the other parties hereto in the manner provided for in this Section):

 

If to Lender:

Wells Fargo Bank, National Association, as Trustee for the Registered Holders of
Morgan Stanley Capital I Trust 2018-L1, Commercial Mortgage Pass-Through
Certificates, Series 2018-L1

c/o Berkeley Point Capital LLC d/b/a Newmark

Knight Frank

7700 Wisconsin Avenue, Suite 1100

Bethesda, Maryland 20814

Attention:  Asset Management

Facsimile No.: 1-301-576-7612@efaxsend.com

 

with a copy to:Dilworth Paxson LLP

1500 Market Street, Suite 3500E

Philadelphia, PA 19102

Attention: Ajay Raju, Esq.

Facsimile No.: (215) 575-7200

E-Mail: araju@dilworthlaw.com

8

 

--------------------------------------------------------------------------------

 

If to Guarantor:Rodin Global Property Trust, Inc.

110 East 59th Street

New York, New York 10022

Attention: General Counsel

With a copy to:Winston & Strawn LLP

200 Park Avenue

New York, NY 10166

Attention: William Lang, Esq.

Facsimile No.: (212) 294-4700

Email: wlang@winston.com

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery, upon the first attempted delivery on a Business Day;
or in the case of telecopy, upon sender’s receipt of a machine-generated
confirmation of successful transmission after advice by telephone to recipient
that a telecopy notice is forthcoming.

19.Waiver of Jury Trial. TO THE FULLEST EXTENT NOW OR HEREAFTER PERMITTED BY
APPLICABLE LAW, GUARANTOR HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY
ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO
THE  EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS
GUARANTY, THE NOTE, THE SECURITY INSTRUMENT OR THE OTHER LOAN DOCUMENTS, OR ANY
CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER
OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY GUARANTOR, AND
IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH
RIGHT TO TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED TO
FILE A COPY OF THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER BY GUARANTOR.

9

 

--------------------------------------------------------------------------------

 

20.Miscellaneous. This Guaranty shall be a continuing guaranty. This Guaranty
shall bind the heirs, successors and assigns of Guarantor (except that Guarantor
may not assign his, her, or its liabilities under this Guaranty, other than as
permitted by the Loan Agreement, without the prior written consent of Lender,
which consent Lender may in its discretion withhold), and shall inure to the
benefit of Lender, its successors, transferees and assigns. Each provision of
this Guaranty shall be interpreted in such manner as to be effective and valid
under applicable law. Neither this Guaranty nor any of the terms hereof,
including the provisions of this Section, may be terminated, amended,
supplemented, waived or modified orally, but only by an instrument in writing
executed by the party against which enforcement of the termination, amendment,
supplement, waiver or modification is sought, and the parties hereby: (a)
expressly agree that it shall not be reasonable for any of them to rely on any
alleged, non-written amendment to this Guaranty; (b) irrevocably waive any and
all right to enforce any alleged, non- written amendment to this Guaranty; and
(c) expressly agree that it shall be beyond the scope of authority (apparent or
otherwise) for any of their respective agents to agree to any non-written
modification of this Guaranty. This Guaranty may be executed in several
counterparts, each of which counterpart shall be deemed an original instrument
and all of which together shall constitute a single Guaranty. The failure of any
party hereto to execute this Guaranty, or any counterpart hereof, shall not
relieve the other signatories from their obligations hereunder. As used in this
Guaranty, (i) the terms “include,” “including” and similar terms shall be
construed as if followed by the phrase “without being limited to,” (ii) any
pronoun used herein shall be deemed to cover all genders, and words importing
the singular number shall mean and include the plural number, and vice versa,
(iii) all captions to the Sections hereof are used for convenience and reference
only and in no way define, limit or describe the scope or intent of, or in any
way affect, this Guaranty, (iv) no inference in favor of, or against, Lender or
Guarantor shall be drawn from the fact that such party has drafted any portion
hereof or any other Loan Document, (v) the term “Borrower” shall mean
individually and collectively, jointly and severally, each Borrower (if more
than one) and shall include the successors (including any subsequent owner or
owners of the Property or any part thereof or any interest therein and Borrower
in its capacity as debtor-in-possession after the commencement of any bankruptcy
proceeding), assigns, heirs, personal representatives, executors and
administrators of Borrower, (vi) the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or,” (vii) the
words “hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this
Guaranty refer to this Guaranty as a whole and not to any particular provision
or section of this Guaranty, and (viii) an Event of Default shall “continue” or
be “continuing” until such Event of Default has been waived in writing by
Lender. Wherever Lender’s judgment, consent, approval or discretion is required
under this Guaranty or Lender shall have an option, election, or right of
determination or any other power to decide any matter relating to the terms of
this Guaranty, including any right to determine that something is satisfactory
or not (“Decision Power”), such Decision Power shall be exercised in the sole
and absolute discretion of Lender except as may be otherwise expressly and
specifically provided herein. Such Decision Power and each other power granted
to Lender upon this Guaranty or any other Loan Document may be exercised by
Lender or by any authorized agent of Lender (including any servicer or
attorney-in-fact), and Guarantor hereby expressly agrees to recognize the
exercise of such Decision Power by such authorized agent. If any provision of
this Guaranty is held invalid or unenforceable by final and unappealable
judgment of the court having jurisdiction over the matter and persons, such
provisions shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision, its
application in other circumstances, or the remaining provisions of this
Guaranty. Any capitalized terms used in this Guaranty and not otherwise defined
herein shall have the meaning set forth in the Loan Agreement.

10

 

--------------------------------------------------------------------------------

 

21.Applicable Law; Jurisdiction and Venue. LENDER HAS OFFICES IN THE STATE OF
NEW YORK AND THE PROCEEDS OF THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED
FROM THE STATE OF NEW YORK (“GOVERNING STATE”), WHICH STATE THE PARTIES AGREE
HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS
GUARANTY, THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS OTHER THAN
SECTIONS 5-1401 AND 51402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL
TIMES THE PROVISIONS FOR THE CREATION, PERFECTION, AND ENFORCEMENT OF THE LIENS
AND SECURITY INTERESTS CREATED PURSUANT TO THE SECURITY INSTRUMENT SHALL BE
GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE
PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED
BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE
CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE
OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY
LAW, GUARANTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT
THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS GUARANTY, THE NOTE AND THE
OTHER LOAN DOCUMENTS, AND THIS GUARANTY, THE NOTE AND THE OTHER LOAN DOCUMENTS
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR GUARANTOR ARISING OUT OF
OR RELATING TO THIS GUARANTY OR THE OTHER LOAN DOCUMENTS MAY AT LENDER’S OPTION
BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF
NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND
GUARANTOR WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON
VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND
GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN
ANY SUIT, ACTION OR PROCEEDING. GUARANTOR DOES HEREBY DESIGNATE AND APPOINT:

Corporation Service Company

1180 Avenue of the Americas, Suite 210

New York, New York 10036

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO GUARANTOR IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED
IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON GUARANTOR IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. GUARANTOR (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II)
MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT
WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

11

 

--------------------------------------------------------------------------------

 

22.OFAC. Guarantor hereby represents, warrants and covenants that Guarantor is
not (nor will be) a person with whom Lender is restricted from doing business
under regulations of the Office of Foreign Asset Control (“OFAC”) of the
Department of the Treasury of the United States of America (including, those
Persons named on OFAC’s Specially Designated and Blocked Persons list) or under
any statute, executive order (including, the September 24, 2001 Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action and is not and
shall not engage in any dealings or transactions or otherwise be associated with
such persons. In addition, Guarantor hereby covenants to provide Lender with any
additional information that Lender reasonably deems necessary from time to time
in order to ensure compliance with all applicable laws concerning money
laundering and similar activities.

23.Financial Covenant. Until all of the Debt and the Liabilities have been paid
in full, Guarantor (i) shall maintain (x) a net worth of not less than
$21,000,000.00 (excluding any equity in the Property) and (y) Liquid Assets (as
defined in the Loan Agreement) of not less than $2,100,000.00 (collectively, the
“Financial Covenants”), (ii) so long as any default by Guarantor in the payment
of any obligation arising hereunder or pursuant to the Environmental Indemnity
has occurred and is continuing, shall not sell, pledge, mortgage or otherwise
transfer any of its assets, or any interest therein, on terms materially less
favorable than would be obtained in an arms-length transaction, (iii) within
ninety (90) days following the end of each calendar year, shall deliver to
Lender, with respect to the prior calendar year, unaudited statements of income
and expense for such Guarantor, together with a balance sheet as of the end of
such prior calendar year for such Guarantor, together with a certificate of the
chief financial officer of such Guarantor (A) setting forth in reasonable detail
such Guarantor’s net worth and Liquid Assets as of the end of such prior
calendar year and based on the foregoing annual financial statements, and (B)
certifying that such financial statements are true, correct, accurate and
complete and fairly present the financial condition and results of the
operations of such Guarantor in a manner consistent with GAAP.

 

 

[NO FURTHER TEXT ON THIS PAGE]

 

 

 




12

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the day and year
first above written.

 

Rodin Global Property Trust, Inc.,

a Maryland corporation

 

 

By:/s/ Steven Bisgay____________

Name: Steven Bisgay____________    _

Title: Chief Financial Officer________

 

 

 




13

 

--------------------------------------------------------------------------------

 

EXHIBIT A

LEGAL DESCRIPTION

PARCEL I

Situated in the State of Ohio, County of Franklin, City of Columbus, lying in
Quarter Township 2, Township 1, Range 17, United States Military Lands, and
being part of Lot 1 of “Easton Square Place”, a subdivision of record in Plat
Book 118, Page 93, as conveyed to Morso Holding Co. by deed of record in
Official Record 30846G11 and Instrument Numbers 200201110011061 and
200106260144478, (all references are to the records of the Recorder’s Office,
Franklin County, Ohio) and being more particularly described as follows:

Beginning, for reference, at a permanent marker set in the southerly
right-of-way line of Easton Square Place, at the southerly common corner of
those segments dedicated in Plat Book 112, Page 99, and Plat Book 118, Page 93;

Thence North 85° 53’ 15” West, with said southerly right-of-way line, a distance
of 324.12 feet to an iron pin set at the northerly common corner of said Lot 1
and that 7.369 acre tract conveyed to 3085 ADS, LLC by deed of record in
Instrument Number 201411180154430, the TRUE POINT OF BEGINNING;

Thence South 04° 06’ 45” West, with the line common to said Lot 1 and said 7.369
acre tract, a distance of 737.76 feet to an iron pin set;

Thence South 28° 10’ 46” West, continuing with said common line, a distance of
207.44 feet to a 3/4 inch iron pipe found at the common corner of said Lot 1,
said 7.369 acre tract, and that 3.000 acre tract conveyed as Parcel Four to The
Church of the Living God International, Inc. by deed of record in Instrument
Number 200105010093588;

Thence North 86° 45’ 24” West, with the line common to said Lot 1 and 3.000 acre
tract, a distance of 517.65 feet to a 5/8 inch rebar found in the easterly line
of that 3.179 acre tract conveyed as Parcel Two to The Church of the Living God
International, Inc. by deed of record in Instrument Number 200105010093588;

Thence North 02° 52’ 01” East, with the line common to said Lot 1 and 3.179 acre
tract, a distance of 486.30 feet to a 3/4 inch iron pipe found at the common
corner of said Lot 1 and 3.179 acre tract;

Thence North 87° 10’ 38” West, with a southerly line of said Lot 1, the
northerly lines of said 3.179 acre tract, and that 3.179 acre tract conveyed to
Ralph R. and Mary Sue Landers by deed of record in Official Record 8344H09, a
distance of 261.63 feet to 3/4 inch iron pipe found;

Thence North 87° 09’ 56” West, with the southerly line of said Lot 1, the
northerly lines of said 3.179 acre tract (Landers), that 3.179 acre tract
conveyed to Nathaniel C. and Sharon Brannon by deed of record in Instrument
Number 200405280122830 and that 3.179 acre tract conveyed to James C. and
Delorise Hough by deed of record in Official Record 8719A05, a distance of
324.50 feet to an iron pin set; Thence across said Lot 1, the following courses
and distances: North 02° 50’ 04” East, a distance of 294.15 feet to an iron pin
set; South 87° 09’ 56” East, a distance of 143.20 feet to an iron pin set; North
02° 50’ 04” East, a distance of 65.00 feet to an iron pin set; South 87° 09’ 56”
East, a distance of 120.50 feet to an iron pin set; and

North 20° 23’ 14” East, a distance of 214.60 feet to an iron pin set in the
northerly line of said Lot 1, said southerly right-of-way line;

Thence with the northerly line of said Lot 1, said southerly right-of-way line,
with the arc of a curve to the left, having a central angle of 38° 09’ 27”, a
radius of 510.00 feet, an arc length of 339.65 feet, a chord bearing of South
66° 48’ 31” East and chord distance of 333.41 feet to an iron pin set at a point
of tangency;

Thence South 85° 53’ 15” East, continuing with said northerly line, said
southerly right-of-way line, a distance of 567.89 feet to the TRUE POINT OF
BEGINNING, containing 18.466 acres, more or less, of which 0.104 acre lies in
the sidewalk easement of record in Plat Book 118, Page 93.

14

 

--------------------------------------------------------------------------------

 

Iron pins set, where indicated, are iron pipes, thirteen sixteenths (13/16) inch
inside diameter, thirty (30) inches long with a plastic plug placed in the top
bearing the initials EMHT INC. Permanent Marker set is a one-inch solid iron pin
with punched top.

The bearings herein are based on the Ohio State Plane Coordinate System (South
Zone) as per NAD83 (1986 adjustment). Control for bearings was from coordinates
of monuments F.C.G.S. 7778 & 8858, having a bearing between them of South
03°57’06” West, established by the Franklin County Engineering Department, using
Global Positioning System procedures and equipment. Evans, Mechwart, Hableton &
Tilton, Inc., Heather L. King, Professional Surveyor No. 8307.

LESS AND EXCEPT the Quit Claim Deed from ADS Place Phase III, LLC, a Delaware
limited liability company to 3085 ADS, LLC, a Delaware limited liability company
dated March 9, 2016 and recorded on March 14, 2016 at Instrument No.
201603140030061, Recorder’s Office, Franklin County, Ohio THE FOLLOWING
DESCRIBED PROPERTY:

Situated in the State of Ohio, County of Franklin, City of Columbus, lying in
Quarter Township 2, Township 1, Range 17, United States Military Lands, being
part of Lot 1 of “Easton Square Place”, a subdivision of record in Plat Book
118, Page 93, and being part of that 18.466 acre tract conveyed to ADS PLACE
PHASE III, LLC by deed of record in Instrument Number 201602040014116, (all
references are to the records of the Recorder’s Office, Franklin County, Ohio)
and being more particularly described as follows:

Beginning, for reference, at a permanent marker set in the southerly
right-of-way line of Easton Square Place, at the southerly common corner of
those segments dedicated in Plat Book 112, Page 9, and Plat Book 118, Page 93;

Thence North 85° 53’ 15” West, with said southerly right-of-way line, a distance
of 324.12 feet to an iron pin set at the northerly common corner of said 18.466
acre tract and that 7.369 acre tract conveyed to 3085 ADS, LLC by deed of record
in Instrument Number 201411180154430;

Thence South 04° 06’ 45” West, with the line common to said 18.466 and 7.369
acre tracts, a distance of 694.04 feet to an iron pin set at the TRUE POINT OF
BEGINNING;

Thence South 04° 06’ 45” West, continuing with said common line, a distance of
43.72 feet to an iron pin set;

Thence South 28° 10’ 46” West, continuing with said common line, a distance of
207.44 feet to a 3/4 inch iron pipe found at the northeasterly corner of that
3.000 acre tract conveyed as Parcel Four to The Church of the Living God
International, Inc. by deed of record in Instrument Number 200105010093588;

Thence North 86° 45’ 24” West, with the line common to said 18.466 and 3.000
acre tracts, a distance of 32.60 feet to an iron pin set;

Thence North 04° 06’ 45” East, across said 18.466 acre tract, a distance of
233.59 feet to an iron pin set;

Thence South 85° 54’ 01” East, continuing across said 18.466 acre tract, a
distance of 117.19 feet to the TRUE POINT OF BEGINNING, containing 0.443 acre,
more or less.

Iron pins set, where indicated, are iron pipes, thirteen sixteenths (13/16) inch
inside diameter, thirty (30) inches long with a plastic plug placed in the top
bearing the initials EMHT INC. Permanent Markers set are one-inch solid iron
pins with aluminum cap stamped EMHT INC.

The bearings herein are based on the Ohio State Plane Coordinate System (South
Zone) as per NAD83 (1986 adjustment). Control for bearings was from coordinates
of monuments F.C.G.S. 7778 & 8858, having a bearing between them of South
03°57’06” West, established by the Franklin County Engineering Department, using
Global Positioning System procedures and equipment. Evans, Mechwart, Hableton &
Tilton, Inc., Heather L. King, Professional Surveyor No. 8307.

15

 

--------------------------------------------------------------------------------

 

For informational purposes only: 3075 Loyalty Circle, Columbus, OH.

Parcel no.: 010-295705-00

PARCEL II

Situated in the State of Ohio, County of Franklin, City of Columbus, lying in
Quarter Township 2, Township 1, Range 17, United States Military Lands, and
being part of the remainder of Lot 1 of “Easton Square Place”, a subdivision of
record in Plat Book 118, Page 93, as conveyed to Morso Holding Co. by deeds of
record in Official Record 30846G11 and Instrument Numbers 200201110011061 and
200106260144478 (all references are to the records of the Recorder’s Office,
Franklin County, Ohio) and being more particularly described as follows:

Beginning, for reference, at a 3/4 inch iron pipe found at a southwest corner of
said Lot 1, being the northwesterly corner of that 3.683 acre tract conveyed to
Gloria E. Parker by deed of record in Instrument Number 199911120283672 and in
the easterly line of Lot 13 of that subdivision entitled “Willow Springs
Subdivision No. 2”, of record in Plat Book 43, Page 121;

Thence South 87° 09’ 56” East, with a southerly line of said Lot 1, the
northerly line of said 3.683 acre tract and that 3.179 acre tract conveyed to
James C. Hough and Delorise Hough by deed of record in Official Record 8719A05,
a distance of 357.31 feet to an iron pin set at a southwesterly corner of that
18.466 acre tract conveyed to ADS PLACE PHASE III, LLC by deed of record in
Instrument Number 201602040014116;

Thence North 02° 50’ 04” East, with the line common to the remainder of said Lot
1 and said 18.466 acre tract, a distance of 294.15 feet to an iron pin set at a
northwesterly corner of said 18.466 acre tract, the TRUE POINT OF BEGINNING;

Thence North 02° 50’ 04” East, across said Lot 1, a distance of 65.00 feet to an
iron pin set;

Thence South 87° 09’ 56” East, continuing across said Lot 1, a distance of
143.20 feet to an iron pin set at a northwesterly corner of said 18.466 acre
tract;

Thence South 02° 50’ 04” West, with the line common to the remainder of said Lot
1 and said 18.466 acre tract, a distance of 65.00 feet to an iron pin set;

Thence North 87° 09’ 56” West, continuing with said common line, a distance of
143.20 feet to the TRUE POINT OF BEGINNING, containing 0.214 acre, more or less.

Iron pins set, where indicated, are iron pipes, thirteen sixteenths (13/16) inch
inside diameter, thirty (30) inches long with a plastic plug placed in the top
bearing the initials EMHT INC.

The bearings herein are based on the Ohio State Plane Coordinate System (South
Zone) as per NAD83 (1986 adjustment). Control for bearings was from coordinates
of monuments F.C.G.S. 7778 & 8858, having a bearing between them of South
03°57’06” West, established by the Franklin County Engineering Department, using
Global Positioning System procedures and equipment. Evans, Mechwart, Hableton &
Tilton, Inc., Heather L. King, Professional Surveyor No. 8307.

For information purposes only: (.214 Acres) at Easton Square Place, Columbus
Ohio.

Parcel Number 010-296091-00

16

 

--------------------------------------------------------------------------------

 

Parcel III

Situated in the State of Ohio, County of Franklin, City of Columbus, lying in
Quarter Township 2, Township 1, Range 17, United States Military Lands, and
being part of Lot 1 of “Easton Square Place”, a subdivision of record in Plat
Book 118, Page 93, as conveyed to Morso Holding Co. by deed of record in
Official Record 30846G11 and Instrument Numbers 200201110011061 and
200106260144478, (all references are to the records of the Recorder’s Office,
Franklin County, Ohio) and being more particularly described as follows:

Beginning for reference at a 3/4 inch iron pipe found at a southwest corner of
said Lot 1, being the northwesterly corner of that 3.683 acre tract conveyed to
Gloria E. Parker by deed of record in Instrument No. 199911120283672 and in the
easterly line of Lot 13 of that subdivision entitled “Willow Springs Subdivision
No. 2”, of record in Plat Book 43, Page 121;

Thence South 87° 09’ 56” East, with a southerly line of said Lot 1, the
northerly line of said 3.683 acre tract and that 3.179 acre tract conveyed to
James C. Hough and Delorise Hough by deed of record in Official Record 8719A05,
a distance of 357.31 feet to an iron pin set at a southwesterly corner of that
18.466 acre tract conveyed to ADS Place Phase III, LLC by deed of record in
Instrument Number 201602040014116;

Thence North 02° 50’ 04” East, with the easterly line of the remainder of said
Lot 1, the westerly line of said 18.466 acre tract and that 0.214 acre tract
conveyed to ADS Place Phase III, LLC by deed of record in Instrument Number
201603140030060, a distance 359.15 feet to an iron pin set;

Thence South 87° 09’ 56” East, with the line common line to the remainder of
said Lot 1 and said .0214 acre tract, a distance of 122.33 feet to an iron pin
set, the TRUE POINT OF BEGINNING;

Thence North 44° 21’ 48” East, across said Lot 1, a distance of 289.47 feet to
an iron pin set in the southerly right-of-way line of Easton Square Place, as
dedicated in Plat Book 118, page 93;

Thence with said southerly right-of-way line, with the arc of a curve to the
left, having a central angle of 02° 05’ 35”, a radius of 510.00 feet, an arc
length of 18.63 feet, a chord bearing of South 46° 41’ 00” East and chord
distance of 18.63 feet to an iron pin set at a northwesterly corner of said
18.466 acre tract;

Thence South 20° 23’ 14” West, with a westerly line of said 18.466 acre tract, a
distance of 214.60 feet to an iron pin set;

Thence North 87° 09’ 56” West, with a northerly line of said 18.466 acre tract
and 0.214 acre tracts, (passing at 120.50 feet an iron pin set) a total distance
of 141.37 feet to the TRUE POINT OF BEGINNING, containing 0.394 acre, more or
less, of which 0.002 acre (98.63 square feet) are within that Sidewalk Easement
of record in Plat Book 118, Page 93.

Iron pins set, where indicated, are iron pipes, thirteen sixteenths (13/16) inch
inside diameter, thirty (30) inches long with a plastic plug placed in the top
bearing the initials EMHT Inc. Permanent marker set is a one-inch solid iron pin
with punched top.

The bearings herein are based on the Ohio State Plane Coordinate System (South
Zone) as per NAD83 (1986 adjustment). Control for bearings was from coordinates
of monuments F.C.G.S. 7778 & 8858, having a bearing between them of South 03°
57’ 06” West, established by the Franklin County Engineering Department, using
global positioning system procedures and equipment.

For information purposes only: (.394 Acres) at Easton Square Place, Columbus
Ohio. Parcel Number 010-297193-00

17

 

--------------------------------------------------------------------------------

 

Parcel IV:

Cross Access Easement Agreement by and between 3085 ADS, LLC, a Delaware limited
liability company and ADS PLACE PHASE III, LLC, a Delaware limited liability
company dated March 11, 2016 and recorded on March 14, 2016 at Instrument No.
201603140030062, as amended by the First Amendment to Cross Access easement
Agreement and Grant of Temporary Construction Easement by and between 3085 ADS,
LLC, a Delaware limited liability company and ADS PLACE PHASE III, LLC, a
Delaware limited liability company dated September 29, 2016 and recorded on
October 12, 2016 at Instrument No. 201610120139001, Recorder’s Office, Franklin
County, Ohio.

18

 